Citation Nr: 1817216	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis with a deviated nasal septum.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Higgins






INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a February 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2017, December 2016, and January 2016, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

The Veteran's sleep apnea did not have its onset during his active service, is not otherwise related to his active service, nor was it proximately due to, the result of, or aggravated by his service-connected sinusitis with a deviated nasal septum.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis with a deviated nasal septum, are not met. 38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated September 2009, July 2010, and December 2017.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, identified private treatment records, and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the June 2016 and January 2017 examiner performed a physical examination of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

The Board also notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a

This claim was most recently remanded by the Board in June 2017.  At that time, the RO was instructed as follows: (1) to obtain any outstanding private or VA treatment records related to the treatment of his OSA, and (2) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, any outstanding private and VA medical records were associated with the file.  The claim was subsequently readjudicated, and an SSOC was issued in December 2017.  
	
As such, the Board finds that there has been substantial compliance with its June 2017 remand directives.  The Board will now review the merits of the Veteran's claim.  

II. Service Connection

The Veteran contends that his current obstructive sleep apnea (OSA) was caused or aggravated by his service-connected sinusitis.  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

As to the first element of secondary service connection, current disability, the record indicates that the Veteran has a diagnosis of sleep apnea.  See October 2009 VA Examination.  Therefore, this element is met. 

Turning to the second element of secondary service connection, the Board notes that the Veteran is service-connected for chronic sinusitis with deviated septum.  Therefore, this element is also met.  

The question for the Board is whether the Veteran's sleep apnea is caused or aggravated by his service-connected sinusitis with deviated septum.  

The review of the Veteran's service treatment records documents no evidence of chronic complaints, treatment or diagnosis related to sleep apnea while on active duty.  

The Veteran's private and VA medical records document ongoing treatment for sleep apnea since his diagnosis in 2004.  The Board notes that the Veteran uses a CPAP mask at night to alleviate his sleep apnea.  

The Veteran was afforded a general VA examination in October 2009.  The examiner did not provide an etiology opinion, but did note the Veteran's symptoms related to his sleep apnea and the effective use of the CPAP mask to alleviate his sleep apnea.  

The June 2016 VA examiner held that, " it is less likely than not that the Veteran's sleep apnea was either (a) caused by, or (b) aggravated by his service-connected deviated nasal septum with partial obstruction."  The examiner explained that there was an absence of medical literature to support the Veteran's claim that his sleep apnea is related to his service-connected deviated nasal septum.  The examiner opined that nasal obstruction of any etiology will impact the presentation of sleep apnea symptoms, but will not cause sleep apnea or aggravate the condition, but can increase the identification of signs and symptoms of sleep apnea.  The examiner further provided that a deviated nasal septum compromises the airflow of the nose, and acknowledged that an individual with a nose airflow obstruction would rely more on breathing through the mouth.  However, the examiner opined that sleep apnea is the obstruction of airflow through the mouth that would occur whether there is an actual nasal airflow obstruction, or not.  The examiner identified narrowed oropharyngeal anterior-posteriors, elevated tongue position, short and large circumference of the neck, and obesity as the primary risk factors for sleep apnea.   

The January 2017 VA addendum opinion addressed whether the Veteran's sleep apnea was caused or aggravated by his service-connected sinusitis.  The examiner held it was less likely than not that the sleep apnea was caused by or worsened by sinusitis.  The examiner explained that there is insufficient medical literature to support that sinusitis can cause or aggravate sleep apnea.  The examiner opined that, "sinusitis is inflammation of the sinus; it has no role in flow of air through the oropharynx (mouth). Sinusitis may have symptoms similar to or actually co-morbid with nasal symptoms and may certainly impact the presentation of sleep apnea symptoms but will not cause or aggravate the sleep apnea condition."  The examiner further provided that sinusitis compromises the airflow of the nose, and acknowledged that an individual with a nose airflow obstruction would rely more on breathing through the mouth.  Moreover, the path of airflow that is affected by sleep apnea is the airflow through the mouth, thus nasal airflow issues have no impact on sleep apnea.  The examiner identified narrowed oropharyngeal anterior-posteriors, elevated tongue position, short and large circumference of the neck, and obesity as the primary risk factors for sleep apnea.   

In this case, as to the issue of whether the Veteran's sleep apnea loss was caused or aggravated by his service-connected sinusitis with deviated nasal septum with, the Board finds that the June 2016 and January 2017 VA medical opinions are the most probative evidence of record as they are definitive, based upon a complete review of the Veteran's entire claims file, with consideration of the Veteran's reported history, prior physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the June 2016 and January 2017 examiner provided a complete and thorough rationale in support of his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In addition, to the extent that the Veteran has offered his own opinion linking his current sleep apnea to his service-connected sinusitis with deviated nasal septum, he is competent to report the symptoms that he has experienced and history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, as a lay person, the Veteran has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion regarding the etiology of sleep apnea.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the medical opinion of the June 2016 and January 2017 VA examiner, a medical professional, to be the most probative evidence of record as to the current nature and etiology of his sleep apnea.  

The objective medical evidence ultimately outweighs the Veteran's lay contentions that his disability is related to service.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Concerning the theory of direct service connection, the Board notes that the Veteran has not made any statements that his sleep apnea was incurred or aggravated by his military service.  

Accordingly, the criteria to award entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis with a deviated nasal septum has not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis with deviated nasal septum, that doctrine is not applicable.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis with a deviated nasal septum is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


